Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  A system that performs the combination of functions in the amended claims was not found in the prior art.  
Specially the prior art does not teach a device that 
“constructs a dynamic item file for a user” where the file is constructed using data extracted from “communications associated with the user”, converted “into a predetermined structured format”, and further based on the historical information regarding an item;
“identifying an item collection initiation trigger” (The Examiner notes that this item would have to have a dynamic item file because the term “item” is referring to the same “item” throughout the claims);
“transmit an order placement..to initiate item transfer of the one or more items at a predetermined time interval” in response to “item collection initiation trigger”.
“determining… a travel vector of the vehicle”;
using the travel vector to “determine a travel route for the vehicle” to a “location associated” with where the item can be received;
 “transmit an item transfer control signal to the entity system to initiate item transfer”;
“identify…whether one or more items are located in the vehicle” (The Examiner notes that this would mean the Item was transferred to the vehicle.
“prevent…movement of the vehicle” until the item is “located in the vehicle”; and 
“in response to identifying” the item is “located in the vehicle, initiate, a resource transfer” from the entity that received the item to the entity that provided the item. (and similar language in claim 13 and 18)
In other words the system determines that a user wants an item based on the user communication and past uses/purchases of an item, provide a vehicle with a route to a place to pick up the item, ensure the item was picked up, and pays for the item. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665